Detailed Action
This office action is in response to application No. 17/053,295 filed on 11/05/2020.

Status of Claims
Claims 1-13 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Regarding claim 5 and 11, the claims are objected to for including the abbreviation “C-RNTI” without indicating what it stand for. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Sun et al. (Publication No.: US 20150289292, hereinafter referred to as Sun).
	Regarding Claims 1 and 7, Sun discloses transmitting a RA preamble and a payload to a network (A random access preamble and a payload data are transmitted; see figure 4 numeral 410.); and 
detecting a RA response message by monitoring the RA response message within a RA response window (Feedback information [RA response] is received; see figure 4 numeral 410. The feedback information may be detected within a fixed time window; see ¶ 0106.), 
wherein the RA response message includes an indicator indicating whether the payload is to be re-transmitted or not (The feedback information includes an acknowledgement (ACK) [not re-transmit] or a non-acknowledgement [re-transmit]; see ¶ 0107.).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Kowalski et al. (Publication No.: US 2017/0332400, hereinafter referred as Kowalski).
	Regarding Claims 2 and 8, Sun fails to disclose that the indicator is an uplink grant, when the uplink grant is 0, the uplink grant indicates that the payload is not to be re-transmitted, and when the uplink grant is not 0, the uplink grant indicates that the payload is to be re-transmitted. However, in analogous art, Kowalski discloses that the UE sees an UL grant with a new data indicator (NDI); see ¶ 67-69. If the NDI is equal to one [is not 0] it commence transmitting a new sequence of signals; see ¶ 0068. If the NDI is equal to zero [is 0] it commence to retransmit the original signaling; see ¶ 0069. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with inclusion of the NDI in order to simplify the HARQ-ACK process; see ¶ 0066.

Claims 3-4 and 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. ( Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Li et al. (Publication No.: US 2019/0132882, hereinafter referred as Li).
	Regarding Claims 3 and 9, Sun fails to disclose that when the indicator indicates that the payload is to be re-transmitted, the RA response message further includes an uplink grant for re-transmitting the payload. However, in analogous art, Li discloses that “an UL grant [indicator] in the RA response for the UE can indicate either an initial transmission for a data transport block from the UE or a retransmission of the data included in Msg1,”; see ¶ 0269. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random 

	Regarding Claims 4 and 10, Sun fails to disclose re-transmitting the payload using an uplink grant included in the RA response message, when the indicator indicates that the payload is to be re-transmitted. However, in analogous art, Li discloses that “an UL grant [indicator] in the RA response for the UE can indicate either an initial transmission for a data transport block from the UE or a retransmission of the data included in Msg1,”; see ¶ 0269. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with 2-step random access mechanism in order to reduce RA delay by requiring UEs fewer LBTs; see Table 2 column “Main reason to use 2-step RA”.

Claims 5 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Jeon et al. (Publication No.: US 2018/0279375, hereinafter referred as Jeon).
	Regarding Claims 5 and 11, Sun fails to disclose that when the indicator indicates that the payload is not to be re-transmitted, the method further comprises: monitoring a contention resolution message addressed by a Temporary C-RNTI included in the RA response message. However, in analogous art, Jeon discloses that “If an RAR indicates that one or more transport blocks are received successfully by a base station, the wireless device may monitor the C-RNTI and/or TC-RNTI; see ¶ 0168. The wireless device may start this monitoring at a subframe and/or at a time offset from receiving the RAR; see ¶ 0168.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with two-step random access mechanism in order to reduce latency of UL data transfer; see ¶ 0156.

Claims 6 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Aiba et al. (Publication No.: US 2018/0220450, hereinafter referred as Aiba).
	Regarding Claims 6 and 12, Sun fails to disclose that the RA preamble is transmitted via a physical random access channel (PRACH) and the payload is transmitted via a contention based physical uplink shared channel (PUSCH). However, in analogous art, Aiba discloses that in a case that the 2-step random access procedure is performed, a concurrent (e.g., simultaneous) transmission of a PRACH (e.g., the Msg.1) and a PUSCH (e.g., the Msg.3) may be configured by the gNB; see ¶ 0117. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with concurrent transmission capability in order to improve communication flexibility and/or efficiency; see ¶ 0005.


Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (Publication No.: US 2015/0289292, hereinafter referred to as Sun) in view of Wang et al. (Publication No.: US 2019/0191440, hereinafter referred as Wang).
	Regarding Claim 13, Sun fails to disclose that the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE. However, in analogous art, Wang discloses that the end-user device send data to the base station via the physical random access channel (PRACH); see ¶ 0058. Furthermore, the end-user device implements an ADAS; see ¶ 0047. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun random access procedure with PRACH 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang et al. (US 2021/0219348) The prior art discloses techniques for enabling a simplified two-step random access procedure to reduce time delay for mobile devices to gain access to the network; see ¶ 0004.
Chen et al. (US 2020/0146069) The prior art discloses performing a two-step random access (RA) procedure in the next generation wireless networks; see ¶ 0002.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/H.E.R/Examiner, Art Unit 2472 

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472